Case 2:19-cv-00016-SEH Document 208 Filed 02/11/21 Page 1of 3

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

BUTTE DIVISION

PHYLLIS SAXON, SANDRA
IVERSON, and OLD WEST
SALOON, LLC,

Plaintiffs,
VS.

CITY OF DILLON, MONTANA, a
body politic, DILLON POLICE
CHIEF PAUL CRAFT, in his
individual and official capacity,
DILLON POLICE CHIEF DONALD
GUIBERSON, in his individual and
official capacity, and OFFICER
JOSEPH HORROCKS, in his
individual and official capacity and
JOHN DOES 1-X,

Defendants.

 

 

No. CV 19-16-BU-SEH

ORDER

Pending before the Court is Plaintiffs’ Motion for Stay Pending Appeal.!

Defendants oppose.”

On January 6, 2021, Defendant Horrocks filed a Bill of Costs.?

 

' Doc. 197.
2 Doc. 204.

3 Doc. 188.
Case 2:19-cv-00016-SEH Document 208 Filed 02/11/21 Page 2 of 3

On January 11, 2021, the Court ordered “the Clerk . . . to enter an amended
final judgment confirming dismissal of all claims against all Defendants and to
close the case.”* An Amended Judgment was filed on January 11, 2021.°

On January 13, 2021, Defendants City of Dillon, Craft, and Guiberson filed
a Bill of Costs.° On January 14, 2021, Plaintiffs filed a Notice of Appeal.’

On January 25, 2021, Plaintiffs filed a Motion for Stay Pending Appeal?
asserting as grounds “Rule 39(d)(3), Fed. R. App. P., and Local Rule
54.1(a)(3),(4); and payment of those costs, pending outcome of appeal.”®

Defendants timely filed appropriate bills of costs.'° Plaintiffs did not object.
The time for objection has expired.

ORDERED:

1. Plaintiffs’ Motion for Stay Pending Appeal!! is DENIED.

 

‘Doc. 190 at 2.

° See Doc. 191 at 1.
* Doc. 193.

* Doc. 194.

* Doc. 197.

* Doc. 198 at 2.

' Docs. 188 and 193.

' Doc. 197,
Case 2:19-cv-00016-SEH Document 208 Filed 02/11/21 Page 3 of 3

2. The Clerk of Court may tax costs in accordance with L.R. 54.1.
DATED this J/ day of February, 2021.

gem Lila delor

SAME.HADDON ~ '!
United States District Judge
